                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

JESSICA MARIE NORTHWICK,

                      Plaintiff,
v.                                                               Case No. 6:19-cv-109-Orl-GJK

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                            /

                                             ORDER

       Jessica Marie Northwick (the “Claimant”), appeals from a final decision of the

Commissioner of Social Security (the “Commissioner”), denying her application for disability and

Supplemental Security Income benefits. Doc. Nos. 1, 22. Claimant alleges a disability onset date

of December 25, 2014. R. 12. Claimant argues that the decision should be reversed because the

Administrative Law Judge (“ALJ”): 1) failed to give any weight to the opinion of Marilyn

Dellagloria, A.R.N.P. related to Claimant’s mental limitations; 2) the ALJ failed to discuss the

majority of a treating physician’s opinion regarding Claimant’s physical limitations or give it

proper weight; and 3) the ALJ found that Claimant’s mental health improved when she was

compliant with her medication but did not consider Claimant’s reasons for being non-compliant.

Doc. No. 22 at 21-30. For the reasons stated below, the ALJ’s final decision is REVERSED.

                                   STANDARD OF REVIEW

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405(g) (2010). Substantial evidence is more than a scintilla–i.e., the evidence must do

more than merely create a suspicion of the existence of a fact and must include such relevant

evidence as a reasonable person would accept as adequate to support the conclusion. Foote v.
                                                1
Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835, 838 (11th

Cir. 1982)); Richardson v. Perales, 402 U.S. 389, 401 (1971)). Where the Commissioner’s

decision is supported by substantial evidence, the District Court will affirm, even if the reviewer

would have reached a contrary result as finder of fact, and even if the reviewer finds that the

evidence preponderates against the Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580,

584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The Court

must view the evidence as a whole, considering evidence that is favorable as well as unfavorable

to the decision. Foote, 67 F.3d at 1560. The District Court “‘may not decide the facts anew,

reweigh the evidence, or substitute [its] judgment for that of the [Commissioner].’” Phillips v.

Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983)).

       I.      ANALYSIS

       Claimant makes multiple arguments regarding the ALJ’s failure to consider both Ms.

Dellagloria’s and Dr. Willis’s opinions properly and the failure to consider whether compliance

with medication was within Claimant’s control. Doc. No. 22 at 21-30. Claimant argues that: the

ALJ failed to address or assign any weight to Ms. Dellagloria’s opinion as a treating source (Doc.

No. 22 at 21); the ALJ mischaracterized Plaintiff’s mental health treatment records as showing

improvement (Doc. No. 22 at 22); the ALJ improperly relied on the opinion of Barbara Lewis,

PhD, a non-examining state agency physician, regarding Claimant’s impairments because her

opinion was provided in 2015 and did not take Ms. Dellagloria’s opinion into account (Doc. No.

22 at 26); the ALJ failed to discuss the majority of Dr. Willis’s opinion about Claimant’s

limitations and focused solely on the portion of his opinion related to Claimant’s ability to balance

(Doc. No. 22 at 27); the ALJ failed to determine whether Claimant’s alleged noncompliance with



                                                 2
her medication was without good cause (Doc. No. 22 at 28); and the ALJ failed to consider Dr.

Willis’s opinion pursuant to 20 C.F.R. § 404.1527(c) and improperly gave more weight to a non-

examining physician’s opinion than to Dr. Willis’s opinion as a treating physician (Doc. No. 22 at

29-30).

          In response, the Commissioner argues that Ms. Dellagloria’s opinion is not a medical

opinion, because she is not an “acceptable medical source.” Doc. No. 22 at 31. The Commissioner

argues while the ALJ should generally explain the weight given to an opinion from other sources,

it is also sufficient for the ALJ to discuss the evidence in a manner that enables a subsequent

reviewer to follow the ALJ’s reasoning in regard to opinions from other sources that may have an

effect on the outcome of the case. Doc. No. 22 at 32. The Commissioner points to the ALJ’s

reliance on Claimant’s reported activities and that those activities were consistent with the findings

of the Dr. Lewis, the non-examining psychological consultant.            Doc. No. 22 at 33.      The

Commissioner also relies on the ALJ’s discussion of the improvement in Claimant’s symptoms

when she was compliant with medication. Doc. No. 22 at 33. The Commissioner argues that this

is sufficient to allow this Court to follow the ALJ’s reasoning and Claimant’s argument is a simple

attempt to have this Court reweigh the evidence. Doc. No. 22 at 34.

          At Step Two, the ALJ found that Claimant had the following severe impairment:

degenerative disc disease. R. 14. The ALJ found Claimant also had obesity, depression, anxiety,

hypertension, carpal tunnel syndrome bilaterally, insomnia, umbilical hernia, otitis media, and

sinusitis/bronchitis but that none of these conditions were severe. R. 14-15. With respect to

Claimant’s depression and anxiety, the ALJ found that Claimant had only minimal limitations in:

understanding, remembering, or applying information; interacting with others; concentrating,

persisting and maintaining pace; and adapting and managing oneself. R. 15. After considering all



                                                  3
the evidence, including opinion evidence, the ALJ found that Claimant’s RFC was light work

“except with occasional climbing of ramps and stairs, no climbing of ladders, ropes, and scaffolds;

unlimited balancing; and occasional stooping, kneeling, crouching and crawling; she must avoid

concentrated exposure to extreme temperatures and vibrations; and she must avoid even moderate

exposure to hazards such as open flames, unprotected heights and dangerous moving machinery.”

R. 16.

         Although Claimant makes several arguments, one is dispositive in this instance and

requires remand.     Claimant argues that the ALJ failed to consider the opinion of Marilyn

Dellagloria, an advanced registered nurse practitioner, who treated Claimant’s depression and

anxiety. Doc. No. 20 at 21. Ms. Dellagloria began treating Claimant in May 2017. Doc. No. 22

at 25. On January 5, 2018, Ms. Dellagloria completed a “Medical Opinion re: Ability to Do Work-

Related Activities” for Claimant and opined that, from September 30, 2016 to present, Claimant

suffered significant limitations in her mental abilities including “no useful ability to function” with

respect to: “sustain an ordinary routine without special supervision”; “Complete a normal workday

and workweek without interruptions from psychologically based symptoms”; “perform at a

consistent pace without an unreasonable number and length of rest periods; “interact appropriately

with the public”; “travel in unfamiliar places”; and “use public transportation.” R. 705-06. Ms.

Dellagloria also opined Claimant was “seriously limited” in other areas including getting along

with coworkers and dealing with normal work stress. R. 705. Ms. Dellagloria explained that

“Agoraphobia [and] unpredictable panic attacks limit her ability to leave the home, to interact with

others [and] affects concentration. HX of trouble learning and also meets criteria for attention

deficit disorder, so this makes A-D in Section II [the ability to do skilled or semiskilled work]

unrealistic for this patient.” R. 706.



                                                  4
       A medical opinion is a statement “from acceptable medical sources that reflect judgments

about the nature and severity of [a claimant’s] impairment(s), including . . symptoms, diagnosis

and prognosis” and what a claimant can still do despite any impairments and any related physical

and mental restrictions that might apply. 20 C.F.R. § 404.1527(a)(1). ALJs are required to

evaluate and weigh all medical opinions. Id. § 1527(c).

       A nurse practitioner is not an “acceptable medical source,” but can provide a medical

opinion as to the severity of a claimant’s impairments and how they affect a claimant’s ability to

work. Taylor v. Comm’r of Soc. Sec., No. 6:07-cv-1023, 2008 U.S. Dist. LEXIS 114035, at *19

(M.D. Fla. Jun. 26, 2008). An ALJ “generally should explain the weight given to opinions from

these sources or otherwise ensure that the discussion of the evidence in the determination or

decision allows a claimant or subsequent reviewer to follow the adjudicator’s reasoning, when

such opinions may have an effect on the outcome of the case.”      Id. § 1527(f)(2); SSR 06-03p;

Mobley v. Comm’r of Soc. Sec., No. 6: 18-cv-896, 2019 U.S. Dist. LEXIS 110669, at *18-19 (M.D.

Fla. Jun. 5, 2019). “An ‘ALJ is not free to disregard the opinions of health care professionals

simply because they are not medical doctors.’” Turner v. Astrue, No. 07-194, 2008 U.S. Dist.

LEXIS 125653, at *34 (S.D. Ala. Sept. 10, 2008) (adopted by 2008 U.S. Dist. LEXIS 75947)

(quoting O’Connor v. Barhart, No. C03-3081, 2004 U.S. Dist. LEXIS 19537, at *16-17 (N.D.

Iowa Sept. 28, 2004)).

       The ALJ states that he considered opinion evidence in accordance with the requirements

of 20 C.F.R. § 404.1527. R. 16. Ms. Dellagloria’s opinion regarding Claimant’s functional

limitations is more restrictive than the ALJ’s RFC finding, so the opinion could have an effect on

the outcome of the case. R. 705-06. There is one reference to Ms. Dellagloria’s treatment notes

in the ALJ’s opinion and it is used to support the ALJ’s finding that Claimant’s mental condition



                                                5
improves when she is compliant with medication. 1                   R. 17.     There is no reference to Ms.

Dellagloria’s opinion regarding Claimant’s work-related mental limitations, no specific weight

was given to it, and the balance of the ALJ’s opinion is insufficient to inform the Court as to what

reasons he may have had for accepting or rejecting the opinion because the limitations contained

therein are simply not addressed. There is no indication that the ALJ considered Ms. Dellagloria’s

opinion regarding functional limitations and the ALJ’s generalized statement that he considered

all opinion evidence is insufficient to demonstrate the ALJ considered Ms. Dellagloria’s opinion

in this case.

         The Court finds the ALJ failed to apply the correct legal standard when he failed to consider

Ms. Dellagloria’s opinion as to Claimant’s work-related mental limitations. This Court is unable

to conduct a meaningful review of the ALJ’s decision. See Turner, 2008 U.S. Dist. LEXIS 125623,

at *38 (fact that claimant was being managed on medication “does not address the issue of whether

she has limitations as a result of her mental impairments, and the extent of any such limitations.”);

O’Connor, 2004 U.S. Dist. LEXIS 19537, at *17-18 (where ALJ provided no explanation as to

why he did not consider opinion of nurse practitioner, even though he included some of the

suggested limitations in a hypothetical, there was no discussion or reasons provided as to why

those limitations were not included in claimant’s RFC and the matter had to be remanded). Thus,

this matter must be remanded for further consideration. 2




1
  As Claimant argues, the ALJ relies on this finding to minimize any impact her mental condition may have on her
ability to work without determining why she is non-compliant. Doc. No. 22 at 28. The same treatment record cited
by the ALJ also reflects that Claimant stopped taking her medication because she ran out or had side effects. R. 699.
2
  Because this matter will be remanded, the Court will not address the remaining errors ascribed to the ALJ’s
decision. The ALJ will have to reweigh the evidence upon remand and may reconsider the issues raised by
Claimant. See Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (on remand the ALJ must reassess the entire
record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir. 2015) (no need to analyze other issues
when case must be reversed due to other dispositive errors).

                                                         6
       II.      CONCLUSION

       For the reasons stated above, it is ORDERED that:

             1. The final decision of the Commissioner is REVERSED and REMANDED

                pursuant to sentence four of 42 U.S.C. § 405(g); and

             2. The Clerk is directed to enter judgment for Claimant and close the case.

       DONE AND ORDERED in Orlando, Florida, on November 26, 2019.




Copies furnished to:

Bradley K. Boyd, Esq.
1310 West Eau Gallie Boulevard, Suite D
Melbourne, Florida 32935

Maria Chapa Lopez
United States Attorney
John F. Rudy, III
Assistant United States Attorney
400 N. Tampa Street
Suite 3200
Tampa, Florida 33602

Christopher G. Harris, Regional Chief Counsel
John C. Stoner, Deputy Regional Chief Counsel
Jeremy Albanese, Branch Chief
Marcus M. Johns, Assistant Regional Counsel
Social Security Administration
Office of the General Counsel, Region IV
Atlanta Federal Center
61 Forsyth Street, S.W., Suite 20T45
Atlanta, Georgia 30303

The Honorable Doug Gabbard, II
U.S. Administrative Law Judge
Office of Hearing Operations
Social Security – OHO

                                                 7
542 South 2nd Street
McAlester, Oklahoma 74501-9901




                                 8
